DETAILED ACTION
This Office Action is in response to the application 16/947,389 filed on July 30th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/30/2020, 10/26/2021, 02/01/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 14 of U.S. Patent Application 9,940,452 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claims 1, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 11 and 17 of U.S. Patent Application 10,162,960 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claims 1, 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 8 and 18 of U.S. Patent Application 10,783,237 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 10-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, U.S. Pub. Number 2011/0270909, in view of Drake et al. (Drake), U.S. Pub. Number 2014/0244318.
Regarding claim 1; Fu discloses a method comprising:
storing a plurality of credentials associated with a globally unique identifier (GUID) bound to a person (par. 0050, lines 8-17 & par. 0054, lines 1-4; a username “USERNAME1” or “USERNAMEBIRTHDATEYEAR” is created; [the “USERNAME” is the actual name and the “1” or “BIRTHDAYYEAR” is the peripheral name of the person.]), each of the plurality of credentials being stored with a respective level of assurance and being associated with a respective credential service agent (par. 0050, lines 6-13; the newly suggested username which includes a peripheral name is determined based on the similarity to the originally requested username; [the requested username includes first name and last name of the user; thus, it implies that the peripheral name is associated with the user or person.]);
receiving a credential request from an application, the credential request including an identity assertion and a requested level of assurance (par. 0050, lines 2-7; suggesting new usernames basing on a similarity to the originally requested username; [the new username includes a peripheral name from the person.]);
determining a set of credentials from the plurality of credentials (par. 0050, lines 18-21; the user is provided a field to choose another username; this cause the runtime module 205 to perform the process 400 starting with step 401 with the newly selected username as the requested username.), the set of credentials including credentials with a respective level of assurance that is equal to or higher than the requested level of assurance and having a GUID matching the identity assertion (par. 0050, lines 8-17 & par. 0054, lines 1-4; the registration is completed and a user identifier is created that includes the actual name and the peripheral name of the person; for instance, a username “USERNAME1” or “USERNAMEBIRTHDATEYEAR” is created; [the “USERNAME” is the actual name and the “1” or “BIRTHDAYYEAR” is the peripheral name of the person.]); and
providing a user interface in response to the credential request that displays the set of credentials so that each credential in the set of credentials is selectable by the user (par. 0049; provides additional information (e.g., first name, last name, e-mail address, phone number, etc.) link devices to the account, select services (e.g., from a list of SSO services associated with the registration platform.).
Fu fails to disclose the application uses the respective credential service agent to authenticate a user-selected credential from the set of credentials before allowing access to the application.
However, in the same field of endeavor, Drake discloses system and method for collecting and assessing wildfire hazard data wherein the application uses the respective credential service agent to authenticate a user-selected credential from the set of credentials before allowing access to the application (Drake: pars. 0137-0141, Figs. 13 & 14; validate the last name against the registration code associated with the account; the insurance provider which provides a unique registration code to the user is equivalent to pre-determined level of assurance (LOA) and the wildfire risk assessment provider server is equivalent to identity management system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drake into the method and apparatus of Fu wherein the application uses the respective credential service agent to authenticate a user-selected credential from the set of credentials before allowing access to the application to provide a comprehensive and integrated wildfire risk valuation that would drive mitigation efforts, response actions and insurance policy valuations (Drake: par. 0011).
Regarding claim 2; Fu and Drakes disclose the method of claim 1, wherein Fu further discloses the application lacks an associated credential (Fu: par. 0018; not available user name.).
Regarding claim 3; Fu and Drakes disclose the method of claim 1 wherein Fu further discloses the identity assertion is a universal name (Fu: par. 0043; register a user name.).
Regarding claim 4; Fu and Drakes disclose the method of claim 3 wherein Fu further discloses the universal name is a concatenation of a given name, a special character, and a chosen name (Fu: par. 0050, lines 18-21; the user is provided a field to choose another username; this cause the runtime module 205 to perform the process 400 starting with step 401 with the newly selected username as the requested username.).
Regarding claim 7; Fu and Drakes disclose the method of claim 1, wherein Fu further discloses a credential verification service independent of the application performs an authentication process to authenticate the user selected credential and provides an authentication response to the application (Fu: par. 0049; provides additional information (e.g., first name, last name, e-mail address, phone number, etc.) link devices to the account, select services (e.g., from a list of SSO services associated with the registration platform.).
Regarding claim 8; Fu and Drakes disclose the method of claim 1, wherein Fu further discloses the application has an associated credential and the user-selected credential differs from the associated credential (Fu: par. 0077; provides a display to the user in support of various applications and mobile terminal functions that perform or support the steps of registering one or more identifiers with one or more registration platforms.).
Regarding claim 9; Fu and Drakes disclose the method of claim 1, wherein Drakes further discloses the plurality of credentials include a password, a passphrase, a personal identification number (PIN), a finger print, a voice sample, a retinal scan, a smart card, a hard token, a USB device, or a public key certificate (Drakes: par. 0129; the user creates an account by entering his first name, last name, email address and desired password.).
Regarding claims 10-12, 15-16 and 18-19; Claims 10-12, 15-16 and 18-19 are directed to method which have similar scope as claims 1-4 and 7-9. Therefore, claims 10-12, 15-16 and 18-19 remain un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a system which has similar scope as claims 1. Therefore, claim 20 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 5-6, 13-14, or 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436